Citation Nr: 0328473	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1955 to 
January 1959.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2001, a 
statement of the case was issued in August 2002, and a 
substantive appeal was received in September 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


REMAND

The veteran claims that he has been treated for hypertension 
since March 1959, just two months after his discharge from 
service.  He also claims that he was told he had elevated 
blood pressure readings during service.  Unfortunately, it 
appears that his service medical records may have been 
destroyed at the 1973 fire at the National Personnel Records 
Center.  

The veteran has reported that he was treated by a Dr. Madsen 
in early 1959, that Dr. Madsen died and his practice was 
taken over by a Dr. Thomas Lock in Port Angeles, and that he 
later received medication from Clinicare.  Although the RO 
sent Dr. Lock a letter requesting any records, no response 
was received.  

The Board notes that the veteran's representative has also 
questioned the search for service medical records by 
asserting that only the records of Air Force personnel 
discharged prior to 1957 were destroyed in the 1973 fire 
whereas the veteran was discharged in 1959.  Another search 
has been requested. 

In view of the above and in recognition of the fact that VA 
owes a heightened duty to assist veterans whose records may 
have been destroyed in the 1973 fire, the Board finds that 
additional action to attempt to locate and obtain pertinent 
records is warranted in this particular case. 



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request another search for the veteran's 
service medical records.  In connection 
with this request, the RO should ask NPRC 
to indicate whether the veteran's service 
medical records might be stored in a 
location not affected by the 1973 fire 
based on the fact that he was discharged 
from the Air Force in 1959. 

3.  The RO should take appropriate steps 
to request copies of the veteran's 
treatment records from Thomas H. Locke, 
M.D., M.P.H. (223 E. 4th Street, Suite 
14, Port Angeles, WA  98362).  The RO 
should inform Dr. Locke that the veteran 
has reported that he was initially 
treated for hypertension in 1959 by a Dr. 
Madsen and that Dr. Locke took over Dr. 
Madsen's practice in 1979.  The RO should 
ask Dr. Locke if he can verify that the 
veteran was treated for hypertension and, 
is so, from what date.  The RO should 
also request all pertinent records from 
Clinicare (621 E. Front Street, Port 
Angeles, WA  98362).  

4.  After completion of the above, the 
case should be returned to the Board for 
appellate review after any necessary 
actions (such as issuing a supplemental 
statement of the case is required).  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

